W N w 9 w'

'I

GENERAL DE:LIVERY _
135 CATOM€&&§®EIH§cv-OOOGZ-DLC DocumentZ Fl|ed 04/15/19 PagelofS

MONTGOMERY{ ALABAMA 36104

‘ »APR 15 ZUN
IN THE UNIIED starts DISTRLCT coURr CHN<L,S C
FOR THE 'DlsrRIcr~oF MoNTANx " Dwn%tofmogz$;
lssoula D|vision
BILL LIETZKE, )CASE No, ' ` f . ‘DLc
. ) '
PLAINIIFF, )UNLAWFUL ARREST; FALSE IMPRIS@NMENI,

)HARASSMENT, CIVIL RIGHTS VIOLATIONS
vs l '~

GREYHOUND LINES, IKC.,

z

VVV\/‘-/
' 4
l»

DEFEHDAETS -
le Jurisdietion founded on the existence of a federal question and

amount in controversy.

Z. ’l'he action arises under the Constitution of the United Sta.tes,

Article III, Section II, as hereinafter more fully appears,

3. The amount in controversy exceeds, exclusive of interests and

cdscs, the sum of $1,000;000,000.00

4. Civil rights niolations cases Bill Li€»t.£'l§€ VS~.-.G'r€}'b'=°und Li~.n€‘l‘."-,I: I_nc
Bill Li~e_tz~ke;ys.;°-Cit;§z-of :Bi;rminjgh'am§;'_£._t,-A"~]_=,-. B~atrick. D.a Smith,,; Chief, and Bill
Lietzke vS,-City of MQntgomery ET_Al,HKe!ie Mu;ghr,h; filed under ritle 26,
U. s. c., section 1331, Féderal~Question Jurisdi¢tion, and miele az, U. so
C., Section 1983, Civi;l B._ights Ca.ses¢

5. On or about April_ 20, 2.018, at about 5:3Qp.,_m.,, at the Birmin`gham,
Alabama Greyh.ound Lines, lnc.,last known addresses Mo`_rris Avenue at lst

A.venue North., Greyhound Lines, Incfalsely imprisoned, assaulted, violated

the civil rights of, and committed the unlawful violation of the personal

liberty of G-re§rhound passenger and Plaintif£ Bill Lietzk.e for any appreciab_,
time however brief when the Plaintiff, travelling by Gre§rhound l'.ines, Inc,
from Los A.ngeles, California, Las Vegas, Nevada, through Colorado, Kansas,
Missonri, and coming back to Lonisville, Kentu.c:ky and Nashville, Tennessee

reached the Birm.ingham, Alabama Greyhound Lille$» IU~‘:" last known add]?-esses

o

M»rris Ave§@§e§§Ek@togy§n§$q§§§QQ¥“@¥§%J§§§E%Vl§?§b§§Yedgog%ril 20, 2018.

Defendants Greyhound Lines, Inc, committed said non-consentual, intentional
confinement of the Plaintiff without lawful privilege therefor and for any
appreciable time however brief in the Birmingham City Jail from April 20,
2018 to April 21, 2018. Defendants Greybound Lines, Inc., last known
addresses Morris Avenue at lst Avenue North, Birmingham, Alabama pd;posely
deprived the Plaintiff of freedom of movement by use of physical barrier
and force and other total and complete unreasonable duress without the
Plaintiff's consent which harmed the Plaintiff, and such harm was
substantially caused by the Defendants* conduct.

6. Thereafter, the Plaintiff was released from the Birmingham City Jaj
last known addresses 425 6th Avenue Soutb, Birmingham, Alabama on the bond
of $300.00 on April 21, ZOLS.

7. On or about April 20, 2018, at about 5§3Qp.m., Defendants Greyhouné
Lines, Inc. last known addresses Morris Avenue at lst Avenue Nortb,
Birmingham, Alabama struck, shoved, kicked, and touched the Plaintiff and
subjected the Plaintiff to unlawful arrest, false imprisonment, barassment,
and civil_rights violations.

8. Thereafter, the Plaintiff was released from the Birmingham City Jai

last known addresses 425 6th Ayenue South, Birmingham, Alabama on the bond

of $§oo.oo on April 21, 2018.
9, Tbe Plaintiff purchased his legitimate and legal Greyhoud bus ticke

and itinerary at Los Angeles, California on or about April 16, 2018 to

travel from Los Angeles, California to Montgomery, Alabama, The St. Louis,

Missouri Greynound Lines, lnc. intercepted and stole the Plaintiff's Los

Angeles, California bus tickets and itinerary for unenplainable and

suspicious reasons.

I""CJ

|V

1 0 , DQ%§%.%.'HYs/'W§?h%h§d qo:_cdzjrense, t gm d:i|ecrio ille§dlginp% gee§rpf C:>Bb ligation to

transport the Plaintiff safely to Mc>ntgomery, Alabam.a, instead, assaulted,

taunted, bullied, and subjected the Plaintiff to unlawful arrest, false

imprisonment, and civil rights violations on baseless and frivolous charges
The Béfendants violated the Plaintiff's First Amendment and §ourth Amendmen
rights of the United States Constitution.

11o The Plaintiff purchased legitimate and legal Greyhound bus ticket

and itinerary at San Erancisco, California in February, 2012. The St.

Lonis, Missonri Greyhound Lines, Inc. interceptedrand stole the Plaintiff's
San Francisco, California bus tickets and itinerary for nnezplainable and
suspicious reasons.

_WHEREFORE, the Plaintiff demands judgment against all Defendants for

Punitive Damages, Actual Damages, Compensatory Damages, and Irreparable

Damages, of $z,ooo,ooo,ooo.oo

Submitting for filing APril 8, 2519

 

 

